Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  features of  “a cell voltage measurement system” as recited in claims 3-4, “rigid holding element” as recited in claim 5,”flexible plastic material” as recited in claim 6, ““a holding element of the fuel cell stack”  as recited in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how “ a reference voltage” is interrelated and associated with a fuel cell stack voltage”. 
	In claim 2, the term “adapted to” is considered as an indefinite term. Furthermore, it is unclear how “a friction fit connection “ is defined. Is any connection qualified as “friction fit connection”?  
In claim 3, he term “adapted to” is considered as an indefinite term. Furthermore, it is unclear what “a cell voltage measurement system” comprises of? It appears that “a cell voltage measurement system” is not shown in any of drawings.
In claim 4, the term “adapted to” is considered as an indefinite term. Furthermore, it is unclear what “a cell voltage measurement system” comprises of? It appears that “a cell voltage measurement system” is not shown in any of drawings.
In claim 5, it is unclear what “a rigid holding element” comprises of? It appears that it is not shown in any of drawings?
In claim 6, it is unclear what “a flexible plastic material” comprises of? Is it shown in any of drawings?

The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,5 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Barton  et al (PG-Pub#20030054220 A1).
As to claim 1,	Barton et al disclose An electric connector for fuel cell stack voltage monitoring as shown in figures 2-3  comprising at least two separate units (5a,5b) , each unit comprising a plurality of pins (6), each pin being adapted to contact a plate (9) of the fuel cell stack (10)  for monitoring a fuel cell stack voltage. It is noted that the limitation of  “the first pin  of each unit is adapted to provide a measurement of a reference voltage” is not given any patentable weight due to its deficiency as mentioned in the current office action.
 As to claim 2, each unit (5a,5b) is adapted to be attached to the fuel cell stack (10) using a friction fit connection of an electrical  contacting device (1).
As to claim 3, Barton et al disclose an electric connector as mentioned in claim 1 includes an electrical contacting device (1) which is a plug (1) connected to two units (5a,5b)
As to claim 5, each unit (5a,5b )is provided on a rigid holding element (8), such as a plastic plate or a printed wire board.  
.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Otake et al (Pat# 8,865,365).
As to claim 1, Otake et al disclose an electric connector for fuel cell stack voltage monitoring as shown in figures (1A,1B,4) comprising at least two separate units (100) , each unit comprising a plurality of pins (200) (as shown in figure 4), each pin being adapted to contact a plate (21) of the fuel cell stack (20) as shown in figure 1  for monitoring a fuel cell stack voltage. It is noted that the limitation of  “the first pin  of each unit is adapted to provide a measurement of a reference voltage” is not given any patentable weight due to its deficiency as mentioned in the current office action.
 As to claim 2, each unit (100) is adapted to be attached to the fuel cell stack (10) using a friction fit connection.
Claims 1-2 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Bailey et al  (Pat# 6,638,650).
As to claim 1, Bailey  et al disclose an electric connector for fuel cell stack voltage monitoring as shown in figures 1-3 comprising at least two separate units (320) , each unit 
 As to claim 2, each unit (320) is adapted to be attached to the fuel cell stack (10) using a friction fit connection.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Otake et al (Pat# 8,865,365) or Barton  et al (PG-Pub#20030054220 A1) or Bailey et al  (Pat# 6,638,650).
As to claim 10, Bailey et al , Otake et al and Barton et al disclose an electrical connector as mentioned in claim 1. However, Bailey et al  Otake et al and Barton et al do not mention about an electrical connector arrangement comprises at least two electric connectors. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide at least two electrical connectors for the arrangement for the purpose of measuring voltages of at least two fuel cells simultaneously. Furthermore, duplication of parts are not patentable (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) ).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Yoon et al (Pat# 9,039,462) disclose Cell Voltage Measuring Connector For Fuel Cell Stack.
Katano et al (Pat# 10,024,927) disclose Connector For Monitoring The Voltage Of A Fuel Cell Stack.
Hall et al (pat# 7,361,065) disclose Connector Assembly Mounted On Self-supporting Conductive Plates In Electrical System Fuel Cell, Has Plug Housing With Contact, Received In Receiving Chamber Such That Contact Engages Conductive Plate Surfaces In Inclined Direction.
Hortop et al (pat# 6,749,452) disclose fuel cell monitor connector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867